DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-21, received 10/17/2018, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 2/16/2021 is acknowledged.
Claims 2, 4-5, 8-13 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/17/2018 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 100955762 B1, of record (hereafter Kim; it is noted that references made below are with respect to the English Machine Translation provided herewith which was acquired from Google Patents on 3/4/2021 from https://patents.google.com/patent/KR100955762B1/en?oq=KR+10-0955762) in view of Song et al., U.S. Patent Application Publication Number 2014/0285760 A1, of record (hereafter Song).
Regarding claim 1, Kim discloses a polarizing film for a display device (see at least figure 1, elements 100, 200 and 300, as well as page 1 of the Description which describes the polarizing plate), the polarizing film comprising: a polymer matrix (see at least figure 1, element 200, as well as page 2 of the Description which describes the polymerized alignment film 200);
liquid crystals aligned and cured in one direction in accordance with an alignment direction of the polymer matrix (see at least figure 1, element 300, as well as page 3 of the Description which describes the liquid crystal mixture solution layer 300 which may contain a dichroic dye); and

Kim does not specifically disclose that the polymer matrix is self-aligned.
However, Song teaches a liquid crystal display including a polymer alignment layer including a self-assembled monolayer derived from multiple precursor compounds, which include at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain, and at least one photoreactive functional group at a main chain (see at least the title, abstract, figures 1-3, elements 11, 21, as well as paragraphs [0014]-[0022], [0025]-[0036], [0057]-[0076], [0088], [0122]-[0153], and [0168]-[0182]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polymer matrix of the polarizing film for a display device of Kim to include the teachings of Song so that the polymer matrix is self-aligned, for the purpose of using a known type of alignment film to achieve the predictable result of aligning the liquid crystal into a desired orientation while having a reasonable expectation for success.
Regarding claim 3, Song further discloses that the polymer alignment layer includes a self-assembled monolayer derived from multiple precursor compounds, which include at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain (see at least figure 2, “OH”, and the chemical formulas A, B and C the R, X and Y groups, as well as the descriptions in paragraphs [0014]-[0022], [0025]-[0036], [0057]-[0076], [0088], [0122]-
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the self-aligned polymer matrix of the polarizing film for a display device of Kim in view of Song to include the further teachings of Song so that the self-aligned polymer matrix is derived from a self-aligned liquid crystal compound wherein at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain, and at least one photoreactive functional group at a main chain, for the purpose of using a known type of self-aligned polymer matrix to achieve the predictable result of aligning the liquid crystal into a desired orientation, and for forming a thin liquid crystalline component having a high transmittance (para. [0008] of Song), while having a reasonable expectation for success.
Regarding claim 14, Kim discloses a display device comprising:
a display panel (see at least page 1 of the Description which describes the liquid crystal display device); and
a polarizing unit disposed on the display panel (see at least figure 1, elements 100, 200 and 300, as well as page 1 of the Description which describes the polarizing plate),
wherein the polarizing unit comprises a polarizing film (see at least figure 1, elements 100, 200 and 300, as well as page 1 of the Description which describes the polarizing plate), the polarizing film comprising:

liquid crystals aligned and cured in one direction in accordance with an alignment direction of the polymer matrix (see at least figure 1, element 300, as well as page 3 of the Description which describes the liquid crystal mixture solution layer 300 which may contain a dichroic dye); and
a dichroic dye aligned in the alignment direction of the liquid crystals (see at least figure 1, element 300, as well as page 3 of the Description which describes the liquid crystal mixture solution layer 300 which may contain a dichroic dye).
Kim does not specifically disclose that the polymer matrix is self-aligned.
However, Song teaches a liquid crystal display including a polymer alignment layer including a self-assembled monolayer derived from multiple precursor compounds, which include at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain, and at least one photoreactive functional group at a main chain (see at least the title, abstract, figures 1-3, elements 11, 21, as well as paragraphs [0014]-[0022], [0025]-[0036], [0057]-[0076], [0088], [0122]-[0153], and [0168]-[0182]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the polymer matrix of the polarizing film for a display device of Kim to include the teachings of Song so that the polymer matrix is self-aligned, for the purpose of using a known type of alignment film to achieve the predictable result of aligning the liquid crystal into a desired orientation while having a reasonable expectation for success.
Regarding claim 15, Song further discloses that the polymer alignment layer includes a self-assembled monolayer derived from multiple precursor compounds, which include at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain (see at least figure 2, “OH”, and the chemical formulas A, B and C the R, X and Y groups, as well as the descriptions in paragraphs [0014]-[0022], [0025]-[0036], [0057]-[0076], [0088], [0122]-[0153], and [0168]-[0182]), and at least one photoreactive functional group at a main chain (see at least paragraphs [0014]-[0022], [0025]-[0036], [0057]-[0076], [0088], [0122]-[0153], and [0168]-[0182]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the self-aligned polymer matrix of the polarizing film for a display device of Kim in view of Song to include the further teachings of Song so that the self-aligned polymer matrix is derived from a self-aligned liquid crystal compound wherein at least one functional group capable of forming hydrogen bonds at a terminal, a side chain or both the terminal and the side chain, and at least one photoreactive functional group at a main chain, for the purpose of using a known type of self-aligned polymer matrix to achieve the predictable result of aligning the liquid crystal into a desired orientation, and for forming a thin liquid crystalline component having a high transmittance (para. [0008] of Song), while having a reasonable expectation for success.
Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kwon et al., US 10,359,672 B2 discloses a similar polarizing film for a display device (fig. 1, elements 160, 180, 150).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/5/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872